*398OPINION.
Marquette:
The evidence in this proceeding is so meagre that it is difficult to make an adequate finding of facts upon which to base a decision. However, from the evidence that was presented to us, we are convinced that in the year 1921 the petitioner expended $9,181.85, for wages and subsistence of laborers employed in his vineyard and orchard, and that he is entitled to deduct that amount in computing his net income for that year. We are also satisfied that the cost of bringing the petitioner’s peach orchard of 38 acres to a bearing state was $400 per acre, and that it has a bearing life of 15 years. The petitioner is therefore entitled to deduct from gross income for the year 1921 as an allowance for the depreciation of his peach orchard an amount computed on the basis of a cost of $400 per acre and a life of 15 years.
With reference to the petitioner’s vineyard we are satisfied that the cost of bringing it to a bearing state was $200 per acre and that it had a bearing life of 1 years. The petitioner claims that he is entitled to deduct from gross income the entire cost of the vineyard which *399he was compelled to dig up and destroy and that he is entitled to more than the ordinary depreciation on the remaining 55 acres, because it was damaged by disease. We are not able to ascertain from the record when the 10 acres mentioned were set out or when they reached a bearing age and therefore can not here determine the depreciated cost thereof as of January 1, 1921. The petitioner is not entitled to deduct in the year 1921 the entire cost of bringing the 10 acres in question to a bearing state, but he is entitled to a deduction in the amount of the depreciated cost of the 10 acres as of January 1, 1921, computed on the basis of the cost of $200 per acre and a bearing life of 7 years. The evidence is not sufficient to warrant us in allowing more than the normal depreciation on the remaining 55 acres of vineyard, and we therefore hold that as to that part of the vineyard the allowance for depreciation for the year 1921 should be computed on the basis of $200 per acre and a bearing life of 7 years.
Other errors on the part of the respondent in computing the petitioner’s depreciation allowance were alleged by the petitioner, but he introduced no evidence to sustain them.
Judgment will he entered on 15 days’ notice, under Rule 50.
Considered by Phillips, Milliken, and Van FossaN.